DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/23/2020 has been considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Response to Amendment
Receipt is acknowledged of applicant’s amendment filed 06/17/2020. Claims 1-16 are pending an action on merits follows.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5-14 are rejected under 35 U.S.C. 102 a1/a2 as being anticipated by Jan Ziegler et al: ("Silica-Coated InP/ZnS Nanocrystals as Converter Material in White LEDs”, Advanced Materials,
Nilayv-VCH Germany DE Rd 20 Nr 21 3 November 2008 (2008-11-03) Seiten 4068-4073 XP002639985) (Jan, hereafter)
                                                     
    PNG
    media_image1.png
    195
    250
    media_image1.png
    Greyscale


Regarding claim 1, Jan disclose (page 4068, figure 1b, reproduced above) al light-converting material (Sr0.94Al2O4:Eu0.06) comprising a luminescent material (InP/ZnS/SiO2), and at least one type of semiconductor nanoparticles, characterized in that the semiconductor nanoparticles are located on the surface of the luminescent material (Figure 1b) and the emission from the semiconductor nanoparticles is in the region of the emission from the luminescent material.
Regarding claim 10, Jan discloses (page 4068, figure 1b)  where the process comprises the following steps: (A) provision of a luminescent material suspension in a solvent (silicone solution); and (B) addition of a semiconductor nanoparticle suspension in a solvent(cyclohexane/silicone solution)
Regarding claim 2 Jan discloses (page 4072, figure 1b) where the emission band of the semiconductor nanoparticles and the emission band of the luminescent material fully or partly overlap (Figure 1b).
Regarding claim 3, Jan discloses wherein "the emission maximum 11.em,max of the semiconductor nanoparticles and the emission maximum11.em,max of the luminescent material (are 50 nm) (figure 1b)".
Regarding claim 5 Jan discloses where the luminescent material is a phosphor (Sr0.94Al2O4:Eu0.06).
Regarding claim 6 Jan discloses the luminescent material is an inorganic phosphor activated by Eu(II), Ce(III), Mn(II), Mn(IV), Eu(III), Tb(III), Sm(III), Cr(III), Sn(II), Pb(II), Sb(III), Bi(III), Cu(I) or Ag(I), selected from the list consisting of metal oxides, silicates and halosilicates, phosphates and halophosphates, borates, haloborates and borosilicates, aluminates, gallates and alumosilicates, molybdates and tungstates, sulfates, sulfides, selenides and tellurides, nitrides and oxynitrides, SiAlONs, complex metal-oxygen compounds, halogen compounds and oxy compounds.
Regarding claim 7 Jan discloses in that the semiconductor nanoparticles comprise at least two different semiconductor materials (InP and ZnS).
Regarding claim 8  Jan discloses, the semiconductor materials are selected from group II-VI semiconductors, group III-V semiconductors, group IV-VI semiconductors, group I-III-VI.sub.2 semiconductors and alloys and/or combinations of these semiconductors, where the semiconductor materials may optionally be doped with one or more transition metals; are (InP and ZnS).
Regarding claim 9  Jan discloses the semiconductor nanoparticles are in the form of nanodots, nanorods, nanoflakes, nanotetrapods, nanodots in nanorods, nanorods in nanorods and/or nanodots in nanoflakes.
Regarding claim 11  Jan discloses Light-converting mixture comprising one or more of the light-converting materials comprising (Sr0.94Al2O4:Eu0.06).
Regarding claim 12  Jan discloses  use of a light-converting material for the partial conversion of blue light into light having a longer wavelength (figure 1b)". 
Regarding claim 13  Jan discloses   Light source comprising at least one primary light source(LED) and at least one light-converting material (InP/ZnS)..
Regarding claim 14  Jan discloses (Figure 1b)  the light-converting material or the light-converting mixture is arranged directly on the primary light source or is arranged on a support material remote from the primary light source.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jan Ziegler et al: ("Silica-Coated InP/ZnS Nanocrystals as Converter Material in White LEDs”, Advanced Materials, Nilayv-VCH Germany DE Rd 20 Nr 21 3 November 2008 (2008-11-03) Seiten 4068-4073 XP002639985) (Jan, hereafter).
Regarding claims 4, 15-16, Jan discloses the claims set forth above. Jan fails to explicitly disclose claim 4, 15 , 16. However the examiner note that these limitations doe nor require anything beyond what one of ordinary skill  in the art could accomplish.
Therefore it would be obvious to one of ordinary skill before the effective filing date to modify Jan in the manner of claims 4,15, 16, since that which is known in the art requires only routine skill.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the 892 provided with this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104. The examiner can normally be reached Mon-Thursday, 1pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TRACIE Y GREEN/Primary Examiner, Art Unit 2879